Exhibit 10.3
MANNKIND CORPORATION
COMMON STOCK
PURCHASE AGREEMENT
     This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the
10th day of August, 2010 by and between MannKind Corporation, a Delaware
corporation (the “Company”), and The Mann Group LLC (such investor, including
its successors and assigns, the “Investor”).
     WHEREAS, the Company and Seaside 88, LP, a Florida limited partnership
(“Seaside”), have entered into a Common Stock Purchase Agreement of even date
herewith (the “Seaside Agreement”) pursuant to which the Company has agreed to
issue and sell to Seaside, and Seaside has agreed to purchase from the Company,
up to 18,200,000 shares of the Company’s common stock, $0.01 par value (the
“Common Stock”) in a series of closings as specified therein;
     WHEREAS, subject to the terms and conditions set forth in this Agreement,
the Company desires to issue and sell to the Investor, and the Investor desires
to purchase from the Company, up to 18,200,000 shares of Common Stock
concurrently with the sales and issuances of shares of Common Stock by the
Company to Seaside;
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
1. Purchase and Sale of Stock.
     1.1 Sale and Issuance of Common Stock. On the basis of the representations
and warranties herein, and upon the terms and subject to the conditions hereof,
concurrently with each Closing (as such term is defined in the Seaside
Agreement) the Investor agrees to purchase from the Company and the Company
agrees to issue and sell to the Purchaser at the Per Share Purchase Price (as
hereinafter defined) the number of shares of Common Stock equal to the number of
shares of Common Stock issued and sold to Seaside at such Closing. For purposes
of this Agreement, the “Per Share Purchase Price” shall be an amount equal to
the greater of (a) the consolidated closing bid price for the Common Stock as
reported by The Nasdaq Stock Market on the trading day immediately preceding the
applicable Closing Date (as such term is defined in the Seaside Agreement) and
(b) $7.15.
     1.2 Closings. Subject to the satisfaction or waiver of the conditions set
forth herein, each purchase and sale of shares of Common Stock pursuant to this
Agreement shall take place at the offices of the Company immediately following
the applicable Closing (as such term is defined in the Seaside Agreement) or at
such other time or place as the Company and the Investor may mutually agree. At
such time, the Company shall cause its transfer agent to deliver to the Investor
a certificate representing such shares against the cancellation of indebtedness
owed by the Company to the Investor under that certain Amended and Restated
Promissory Note of even date herewith (the “Note”), the amount of such
indebtedness cancelled to be equal to the number of shares of Common Stock being
sold at such time multiplied by the Per Share Purchase

1.



--------------------------------------------------------------------------------



 



Price applicable to such sale; provided, however, that the cancellation of
indebtedness shall be applied only to the outstanding principal balance under
the Note and not to any accrued interest; provided further, that if cancellation
of the outstanding principal balance under the Note is insufficient to pay the
entire consideration for the shares of Common Stock being sold at such time, the
Investor shall pay the balance of the consideration in cash by wire transfer of
immediately available funds to an account designated by the Company. In
connection with the cancellation of indebtedness, the Investor shall record an
appropriate notation on Exhibit A to the Note to reflect such cancellation as a
payment of principal on the Note.
2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that:
          (a) All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization of this Agreement,
the performance of all obligations of the Company hereunder and the
authorization, sale, issuance and delivery of the shares of Common Stock
pursuant hereto has been taken.
          (b) This Agreement constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights generally and (ii) equitable principles of general
applicability relating to the availability of specific performance, injunctive
relief or other equitable remedies.
          (c) Assuming the accuracy of the representations and warranties of the
Investor contained in Section 3 hereof, the offer, sale and issuance of the
shares of Common Stock pursuant hereto will be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and will have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws.
3. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that:
          (a) The Investor has full right, power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement.
          (b) This Agreement constitutes a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
as may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally and (ii) equitable principles of general
applicability relating to the availability of specific performance, injunctive
relief or other equitable remedies.
          (c) The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase and
sale of shares of Common Stock constitutes legal, tax or investment advice. The
Investor has consulted such

2.



--------------------------------------------------------------------------------



 



legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of shares of Common
Stock.
          (d) The Investor understands that the shares of Common Stock to be
purchased hereunder have not been registered under the Securities Act. The
Investor also understands that such shares are being offered and sold pursuant
to an exemption from registration contained in the Securities Act based in part
upon the Investor’s representations contained in this Agreement.
          (e) The Investor has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company so that it is capable of evaluating the merits and risks of its
investment in the Company and has the capacity to protect its own interests. The
Investor must bear the economic risk of this investment indefinitely unless the
shares of Common Stock purchased hereunder are registered pursuant to the
Securities Act, or an exemption from registration is available. The Investor
understands that the Company has no present intention of registering such
shares. The Investor also understands that there is no assurance that any
exemption from registration under the Securities Act will be available and that,
even if available, such exemption may not allow the Investor to transfer all or
any portion of such shares under the circumstances, in the amounts or at the
times the Investor might propose.
          (f) The Investor is acquiring the shares of Common Stock to be
purchased hereunder for the Investor’s own account for investment only, and not
with a view towards their distribution.
          (g) The Investor has the capacity to protect its own interests in
connection with the transactions contemplated in this Agreement.
          (h) The Investor is an accredited investor within the meaning of
Regulation D under the Securities Act.
4. Restrictions on Transfer
     4.1 Rule 144. The Investor acknowledges and agrees that the shares of
Common Stock to be purchased hereunder are “restricted securities” as defined in
Rule 144 promulgated under the Securities Act as in effect from time to time and
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. The Investor
has been advised or is aware of the provisions of Rule 144, which permits
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things: the
availability of certain current public information about the Company, the resale
occurring following the required holding period under Rule 144 and the number of
shares being sold during any three-month period not exceeding specified
limitations.
     4.2 Restrictive Legend. The Investor acknowledges and agrees that each
certificate representing shares of Common Stock purchased hereunder shall be
stamped or otherwise imprinted with a legend substantially similar to the
following (in addition to any legend required under applicable state securities
laws):

3.



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.
     4.3 Legend Removal. The Company shall be obligated to reissue promptly
unlegended certificates at the request of the Investor if the Investor shall
have obtained an opinion of counsel (which counsel may be counsel to the
Company) reasonably acceptable to the Company to the effect that the securities
proposed to be disposed of may lawfully be so disposed of without registration,
qualification and legend.
5. Miscellaneous.
     5.1 Successors and Assigns. This Agreement may not be assigned by either
party without the prior written consent of the other party. Subject to the
preceding sentence, this Agreement will be binding upon the parties and their
respective successors and assigns.
     5.2 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.
     5.3 Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall be as effective as original signatures.
     5.4 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
     5.5 Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified or upon facsimile
transmission and by courier service (with proof of service), or by registered or
certified mail (return receipt requested and first-class postage prepaid) and
addressed to the party to be notified at the address indicated for such party on
the signature page hereof, or at such other address as such party may designate
by 10 days’ advance written notice to the other parties.
     5.6 Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction.
     5.7 Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of both the Company and the Investor.

4.



--------------------------------------------------------------------------------



 



     5.8 Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
     5.9 Entire Agreement. This Agreement and the other documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.
     5.10 Term. This Agreement shall terminate upon the earlier of (a) the day
following the final Closing (as such term is defined in the Seaside Agreement)
or (b) the termination of the Seaside Agreement.
[Remainder of this Page Intentionally Left Blank]

5.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Agreement as of
the day and year first above written.

          MannKind Corporation    
 
       
By:
  /s/ Matthew J. Pfeffer
 
Matthew J. Pfeffer    
 
  Chief Financial Officer    

Address:   28903 North Avenue Paine
Valencia, California 91355

     
The Mann Group LLC
   
 
   
/s/ Alfred E. Mann
 
Alfred E. Mann
   
Managing Member
   

Address:   12744 San Fernando Rd.
Sylmar, California 91342

[Signature Page to Common Stock Purchase Agreement]

